848 F.2d 186Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.James HOLCOMB, Defendant-Appellant.
No. 87-7348.
United States Court of Appeals, Fourth Circuit.
Submitted:  April 19, 1988.Decided:  May 18, 1988.

James Holcomb, appellant pro se.
Before WIDENER, SPROUSE and ERVIN, Circuit Judges.
PER CURIAM:


1
James Holcomb appeals from the district court's order refusing relief under 28 U.S.C. Sec. 2255.  We affirm.  Holcomb waived his right to prosecution by indictment on the income tax evasion charge.  Moreover, his guilty plea to income tax evasion had a factual basis.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.